Title: To George Washington from William McWhir, 8 March 1788
From: McWhir, William
To: Washington, George



Sir
Alex[andri]a March 8th [1788]

In consequence of an unexpected addition to my family and the smallness of my house it will be inconvenient for me to accommodate Master George and Laurence any longer than their quarter is out. I should have changed my house in order to accommodate them but find it neither suits them nor me—I’m under the necessity of being often out: Then they like other boys will do as they please. Again my Servants do not pay as much attention to their Clothes as I could wish, and they are very inattentive themselves: Only think Sir of their being totally without shirts for four or five weeks after they came to live with me I think they must have disposed of them in some improper manner or they could not have been totally without—I apprehend it will not be very difficult to get Lodgings for them now. I shall at all times be happy to do every thing in my power for them And am Sorry it is not convenient for me to keep them longer. I have the Honor to be Your Excellencies Much Obliged and Very Hble Servt

W. McWhir

